DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 17-18, drawn to a blood sample collection system comprising a housing comprising a blood collection port, a baffle chamber, a collection needle, and a baffle formed within the baffle chamber, classified in A61B5/150053.
II. Claims 12-16, drawn to a method of manufacturing a blood sample collection system, classified in A61B5/150053.
III. Claims 19-20, drawn to a saline flush tube, classified in A61B5/150992.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the inventions of Group I can be made via a different process, such as by forming a baffle without a spring, whereas the invention of Group II can make a materially different product, such as a baffle with a spring.
Inventions of Group I and Group III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct as the inventions of Group I are directed towards withdrawal of blood from a source, while the invention of Group III is directed towards the depositing of saline from a different source.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of Group I would require a unique text search in A61B5/150053, the invention of Group II would require a unique text search in A61B5/150053, and the invention of Group III would require a unique text search in A61B5/150992, wherein prior art that could read on one of the inventions of one of the groups might not read on an invention of a different group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Whitney Blair on 17 November 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 17-18.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 12-16 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities: while the blood collection tube would inherently have an interior, the recitation of “the interior” (line 2) lacks antecedent basis. The limitation of “the interior” should read “an interior”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derrick (US-2594621-A).

Regarding claim 1, Derrick teaches 
A blood sample collection system, comprising: 
a housing (header 19 (Figures 1, 4)), the housing comprising: 
a blood collection port (conical bore 32 (Figures 1, 4)); and 
a baffle chamber (Cylindrical case 39 (Figure 4)); 
a collection needle formed through the housing and into the blood collection port (Needle point 34’ (Figures 1, 4)); and 
a baffle formed within the baffle chamber (Piston 43, Spring 51 (Figure 4)) to counteract a vacuum within a blood collection tube when pierced by the needle, wherein the claimed invention is an apparatus claim and thus the recitation of the term “when” means the functionality associated with that term is not given patentable weight and is not required to be taught by the prior art (in re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.” (Ex parte Orban: Instrument with “when” condition. Not required. Cites In re Johnston. Ex parte Moon: Display device with “when” condition. Not required. Cites In re Johnston)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick in view of Shettigar (US-5055198-A) and Crawford (US-20030208160-A1).

In the interest of compact prosecution, the following 103 rejection is made giving the function relative to the “when” term patentable weight:
Regarding claim 1, Derrick teaches 
A blood sample collection system, comprising: 
a housing (header 19 (Figures 1, 4)), the housing comprising: 
a blood collection port (conical bore 32 (Figures 1, 4)); and 
a baffle chamber (Cylindrical case 39 (Figure 4)); 
a collection needle formed through the housing and into the blood collection port (Needle point 34’ (Figures 1, 4)); and 
a baffle formed within the baffle chamber (Piston 43, Spring 51 (Figure 4)).

However, Derrick fails to explicitly disclose that the baffle counteracts a vacuum within a blood collection tube when pierced by the needle. Shettigar discloses a system for blood collection, wherein Shettigar further discloses a baffle (flattened disk 422, plurality of springs 428 (Shettigar, Figure 8B)) formed within a baffle chamber that counteracts a vacuum within a blood collection tube when pierced by the needle (Col 27, line 68-Col 28, line 5).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Derrick so as to incorporate the baffle formed within the baffle chamber that counteracts a vacuum within a blood collection tube when pierced by the needle as taught by Shettigar so as to allow for the regulation of the negative pressure applied by vacuum source (Shettigar, Col 26, lines 54-56).

The combination of Derrick in view of Shettigar still fails to teach that the vacuum to be counteracted against is within a blood collection tube. Crawford discloses a system for blood collection, wherein Crawford further discloses an evacuated tube at a negative pressure (Since the interior of the evacuated tube is at a negative pressure, blood is drawn from the vein of the patient (Crawford, Paragraph [0040])).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar so as to incorporate a vacuum within a blood collection tube as taught by Crawford so as to facilitate blood withdrawal from a patient (Crawford, Paragraph [0040]).

Regarding claim 2, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1, further comprising a baffle needle formed through the housing and fluidically coupling the baffle with the interior of the blood collection tube (needle point 31’ (Derrick, Figures 1, 4)).

Regarding claim 3, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 2, further comprising a baffle conduit formed in the housing to fluidically couple the baffle to the baffle needle (passages 20, 30 (Derrick, Figures 1, 4)).

Regarding claim 4, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 2. 

However, Derrick fails to explicitly disclose further comprising a filter formed in the baffle conduit to prevent blood from entering the baffle. Shettigar discloses a filter formed in the baffle conduit to prevent blood from entering the baffle (Shettigar, Col 27, lines 12-15, Figure 8B, wherein the size of a red blood cell or white blood cell would be too large to pass through the microporous filter 376 as sized by Shettigar).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar and Crawford so as to incorporate a filter formed in the baffle conduit to prevent blood from entering the baffle as taught by Shettigar so as to prevent the transfer of bacteria or viruses through conduit (Shettigar, Col 27, lines 12-15).

Regarding claim 6, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1, further comprising a hub connector fluidically coupled to the needle to fluidically couple the blood sample collection system to an intravenous device (Derrick, Col 2, lines 29-31, Figures 1,4; wherein the conical sleeve 35 is considered to read on a hub connector and hypodermic needle 34 is considered to read on an intravenous device). 

Regarding claim 7, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1. 
Derrick discloses that the exact structure of the system is subject to change in form and relation of the parts (Derrick, Col 3, lines 60-67), but Derrick fails to explicitly disclose that the baffle has an internal volume of 5 ml. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar and Crawford so as to make the baffle have an internal volume of 5 ml, wherein this amounts to mere design choice (MPEP 2144.04(IV)(A)), as Applicant has disclosed the baffle volume as being a design choice (Other different volumes within the blood collection tube 130 and baffle 120 may also be contemplated along with other levels of vacuum created within the blood collection tube 130. The examples of vacuum pressures (negative pressures) and volumes presented herein, therefore, are meant merely as an example, and the present specification contemplates these other volumes and pressures. In the embodiments presented herein, therefore, contemplates that the displacement of the gas within the baffle 120 either out of or into the blood collection tube 130 may vary depending on the volumes of the blood collection tube 130 and baffle 120 as well as the initial vacuum presented within the blood collection tube 130 (Applicant’s Specification [0052])).

Regarding claim 8, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1, wherein the baffle includes a spring biased to expand the baffle in a fully expanded state (spring 51 (Derrick, Figure 4), wherein the spring being in a state in which it is expanded is considered to read on this limitation).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick in view of Shettigar and Crawford as applied to claim 1 above, and further in view of Flaherty (US-20060009713-A1).

Regarding claim 5, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1. 

However, Derrick fails to explicitly disclose that the blood collection port comprises a thread to receive a complimentary thread formed on a blood collection tube. Flaherty discloses a system for blood collection, wherein Flaherty further discloses that the blood collection port comprises a thread to receive a complimentary thread formed on a blood collection tube (The lower end of the housing 40 defines a housing flange 51 which may be adapted to engage the upper end of the blood collection chamber 39 in a friction-fit. Alternatively, the housing flange 51 may be provided with interior or exterior threads (not illustrated) which engage companion exterior or interior threads (not illustrated), respectively, on the blood collection chamber 39 (Flaherty, Paragraph [0039])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar and Crawford so as to incorporate the blood collection port comprising a thread to receive a complimentary thread formed on a blood collection tube as taught by Flaherty so as to securely fasten the blood collection tube to the blood collection port (Flaherty, Paragraph [0039]).

Regarding claim 9, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1, further comprising a blood collection tube (receptacle 10 (Derrick, Figures 1, 4)).

However, Derrick fails to explicitly disclose that the blood collection tube includes a thread to engage a surface within the blood collection port. Flaherty further discloses that a blood collection tube includes a thread to engage a surface within a blood collection port (Flaherty, Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar and Crawford so as to incorporate a blood collection tube includes a thread to engage a surface within a blood collection port as taught by Flaherty so as to securely fasten the blood collection tube to the blood collection port (Flaherty, Paragraph [0039]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick in view of Shettigar and Crawford as applied to claim 1 above, and further in view of Simpson (US-5265621-A).

Regarding claim 10, Derrick in view of Shettigar and Crawford teaches 
The blood sample collection system of claim 1. 

However, Derrick fails to explicitly disclose further comprising a compressed saline flush tube to be received at the blood collection port and replace a blood collection tube subsequent to a blood collection process. Simpson discloses a system for blood collection, wherein Simpson further discloses a compressed saline flush tube to be received at the blood collection port and replace a blood collection tube subsequent to a blood collection process (Simpson, Col 4, lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar and Crawford so as to incorporate a compressed saline flush tube to be received at the blood collection port and replace a blood collection tube subsequent to a blood collection process as taught by Simpson so as to flush blood residue back to patient and prevent clotting (Simpson, Col 2, lines 48-50).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick in view of Shettigar, Crawford, and Simpson as applied to claim 10 above, and further in view of Hopkins (US-20180264195-A1).

Regarding claim 11, Derrick in view of Shettigar, Crawford, and Simpson teaches
The blood sample collection system of claim 10. 

However, Derrick fails to explicitly disclose that the compressed saline flush tube comprises a locking thread that, once introduced into the blood collection port, locks the compressed saline flush tube into the blood collection port to prevent removal of the compressed saline flush tube. Hopkins discloses a system for blood collection, wherein Hopkins further discloses that a compressed saline flush tube comprises a locking thread that, once introduced into a blood collection port, locks the compressed saline flush tube into the blood collection port to prevent removal of the compressed saline flush tube (the second reservoir 18 can be housed within a portion of the actuator mechanism 14 and can be configured to retain and dispense any suitable fluid, such as a 10 ml or 20 ml saline flush. The second reservoir 18 can be defined by any suitable structure or combination of structures such as, for example, a syringe having a plunger and a threaded distal end that is selectively coupled with a one-way valve (Paragraph [0074])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar, Crawford, and Simpson so as to incorporate that the compressed saline flush tube comprises a locking thread that, once introduced into the blood collection port, locks the compressed saline flush tube into the blood collection port to prevent removal of the compressed saline flush tube as taught by Hopkins so as to securely fasten the saline flush tube to the blood collection port (Hopkins, Paragraph [0074]).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrick in view of Shettigar, Crawford, and Flaherty.

Regarding claim 17, Derrick teaches 
A peripheral intravenous catheter (PIVC) device, comprising: 
a housing (housing 19 (Derrick, Figures 1, 4)), the housing comprising: 
a blood collection port (cylindrical bore 32 (Figures 1, 4)), the blood collection port to receive a blood collection tube (receptacle 10 (Figures 1, 4)) placed in the blood collection port (Figures 1, 4); and 
a baffle chamber (cylindrical case 39 (Figure 4)) fluidically coupled to the blood collection port via a baffle conduit formed into the housing (passages 20, 30 (Figures 1, 4)); 
a needle formed through the housing and into the blood collection port (needle point 34’ (Figures 1, 4); and 
a baffle formed within the baffle chamber (piston 43, spring 51 (Figure 4)). 

However, Derrick fails to explicitly disclose that the baffle counteracts a vacuum within a blood collection tube when pierced by the needle. Shettigar discloses a baffle (flattened disk 422, plurality of springs 428 (Shettigar, Figure 8B)) formed within a baffle chamber that counteracts a vacuum within a blood collection tube when pierced by the needle (Col 27, line 68-Col 28, line 5).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Derrick so as to incorporate the baffle formed within the baffle chamber that counteracts a vacuum within a blood collection tube when pierced by the needle as taught by Shettigar so as to allow for the regulation of the negative pressure applied by vacuum source (Shettigar, Col 26, lines 54-56).

The combination of Derrick in view of Shettigar still fails to teach that the vacuum to be counteracted against is within a blood collection tube. Crawford discloses a system for blood collection, wherein Crawford further discloses an evacuated tube at a negative pressure (Since the interior of the evacuated tube is at a negative pressure, blood is drawn from the vein of the patient (Crawford, Paragraph [0040])).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar so as to incorporate a vacuum within a blood collection tube as taught by Crawford so as to facilitate blood withdrawal from a patient (Crawford, Paragraph [0040]).

However, Derrick in view of Shettigar and Crawford fails to explicitly disclose that the blood collection port comprises a thread to receive a complementary thread from a blood collection tube placed in the blood collection port. Flaherty discloses that a blood collection port comprises a thread to receive a complimentary thread formed on a blood collection tube (Flaherty, Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Derrick in view of Shettigar and Crawford so as to incorporate the blood collection port comprising a thread to receive a complimentary thread formed on a blood collection tube as taught by Flaherty so as to securely fasten the blood collection tube to the blood collection port (Flaherty, Paragraph [0039]).

Regarding claim 18, Derrick in view of Shettigar, Crawford, and Flaherty teaches 
The PIVC device of claim 17, further comprising a baffle needle formed through the housing and fluidically coupling the baffle with the interior of the blood collection tube via the baffle conduit (needle point 31’ (Derrick, Figures 1, 4)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-12 of U.S. Patent No. 11,439,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower limitations of the patent are considered to read on the broader limitations of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 November 2022